Allowable Subject Matter
1.	Claims 1-6 and 8-15 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  
	Regarding eligibility, in the examiner’s view applicant’s arguments (see p. 7-8 of response submitted March 23, 2022) that the other claim elements beyond the abstract idea are being used in a non-routine, unconventional manner to manage a funding agreement are convincing.  Thus, the claims are considered to amount to significantly more than just the abstract idea and are considered patent eligible.
Regarding novelty and obviousness, the closest prior art (Allin, US 2015/0006393) discloses many of the recited features of the claimed invention, but it does not show all of them.  In particular, Allin fails to teach an award management system comprising a distributed ledger network having three nodes and a smart contract to initiate fund transactions based on a funding agreement wherein the transaction instructs a financial institution association with an awarding organization to send funds to the account of an award recipient, communicating by an award drawdown system an amount of payment to a fund reporting and analysis system, and matching the payment to a transaction in the transaction information.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627